DETAILED ACTION
Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title submitted on April 8, 2022, is objected to for the following reasons:
Please delete “THEREOF”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure submitted on April 8, 2022, is objected to because of the following informalities:
In paragraph [0003], what does “instructions on programs” mean?  Does applicant mean --in-- or --of-- instead of “on”? and [0006]?
In paragraph [0006], the phrase “in an out of order different…” is grammatically incorrect and must be reworded.
Paragraph [0046] does not appear as presented on March 10, 2021.  Please make amendments to reflect previously made amendments.
Paragraph [0052] does not appear as presented on March 10, 2021.  Please make amendments to reflect previously made amendments.
In paragraph [0061], 3rd to last line, “in the order” is grammatically incorrect and must be reworded.  Does applicant mean --in order--?
In paragraph [0068], line 4, applicant replace “in an out-of-order” with
--in order-- and this appears to be new matter, which is not permitted under 35 USC 132(a).
In paragraph [0162], applicant inserted --obtained--, but this was already added on October 7, 2020.
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there have been (and will be) numerous amendments, some of which to correct previous amendments.  Further some previous amendments have not been incorporated into the latest specification, as details above.  For these reasons, there may be confusion at printing of a patent, should this application issue.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Replacement FIG.10 submitted on April 8, 2022, is objected to because of the following minor informalities:
It appears that, in the RDY_flg field corresponding to row RSA6, “1” should be replaced with --0→1-- like the other RDY_flg fields.  If it is correct as is, please explain why.
FIG.10 is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye, and/or because the pdf version is blurry.  This examiner has been unable to confirm this because the submitted pdf is not accessible to the examiner.  However, in the examiner’s experience, blur and/or non-black color results in such pixelation.  When black is not used, for instance, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white (and without blur).  The examiner notes that previous FIG.10 was in black and had no blur
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:
In lines 7-8, replace “the memory access instruction after the barrier microinstruction” with --the second memory access instruction--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 11, line 4, “the branch instruction”.  No branch instruction is previously set forth.

Allowable Subject Matter
Claims 1-13 are allowed over the prior art.
The following includes analysis of the closest prior art and a statement of reasons for the indication of allowable subject matter:
Bright, “Microsoft’s compiler-level Spectre fix shows how hard this problem will be to solve”, February 14, 2018, 6 pages, has taught that a Microsoft compiler selectively inserts an LFENCE instruction after a branch to prevent speculative execution of subsequent loads.  This reduces vulnerability to at least Spectre attacks.  Bright recognizes that efficiently adding LFENCE instructions is only possible during run-time, but no runtime details are provided (see section titled “No guarantee” 2nd paragraph).
Piry et al., U.S. Patent No. 10,394,716, has taught inserting a barrier after a branch instruction.  However, the barrier allows for speculative execution of instructions after the barrier.  If mis-speculation occurs, the results written to cache are invalidated.  See FIGs.6A-B.
Arimilli et al., U.S. Patent Application No. 2007/0250668 A1, has taught a setting indicating either a strong ordering between memory operations, or a weak ordering between memory operations.  In response to a store instruction, if the setting indicates strong ordering, a barrier instruction is dynamically inserted to be executed before the store.  See FIG.5 and the description thereof.
Grisenthwaite et al., U.S. Patent Application Publication No. 2019/0205140 A1, has taught a compiler/programmer that adds a speculation barrier instruction to prevent a subsequent operation, appearing in program order after the speculation barrier instruction, that has an address dependency on an earlier instruction preceding the speculation barrier instruction in the program order, from speculatively influencing allocations of entries in a cache. This provides protection against speculative cache-timing side-channel attacks (abstract).  This includes disabling speculation for one direction of a branch instruction based on a setting in a control register (paragraph [0043]).
The prior art has not taught, alone or in combination, applicant’s combination of claimed steps.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183